THOMPSON, Judge,
dissenting.
I dissent from the no-opinion affirmance of the trial court’s summary judgment in this property dispute because I find that the affidavits submitted by the parties in this case create a genuine issue of material fact regarding Flanagan’s claim that he acquired ownership of a disputed strip of property by virtue of adverse possession. The affidavits create a conflict in the evidence that must be resolved by the fact-finder. Bruce v. Cole, 854 So.2d 47, 54 (Ala.2003).
MURDOCK, J., concurs.